     Case 1:19-mj-00210-JFA Document 1 Filed 05/07/19 Page 1 of 2 PageID# 1

                                                                                              •




                    IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA


                                   ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                     Criminal No.: I:I9-MJ--Xl ^
                                                             Misdemeanor
               V.



VINCENT S. DARROW,                                          Court Date: May 13,2019

                      Defendant.



                                  CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor -6676106)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about March 11, 2019, at Marine Corps Base, Quantico, Virginia within the special

maritime and territorial jurisdiction of the United States in the Eastern District of Virginia, the

defendant, VINCENT S. DARROW,did unlawfully and intentionally damage personal property,

not his own, specifically: two (2) tires, the property of E.P., said property having a value of less

than one thousand ($1,000) dollars.

(Violation of Title 18, United States Code, Section 13, assimilating Virginia Code, Section
18.2G37(A), 1950, as amended)


                                                     Respectfully Submitted,

                                                     G. Zachary Terwilliger
                                                     United States Attorney


                                                     Evan P. Clark
                                                     Special Assistant United States Attorney
Case 1:19-mj-00210-JFA Document 1 Filed 05/07/19 Page 2 of 2 PageID# 2
